Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Objection to drawings has been withdrawn in response to corrected drawing submitted in 8/4/2021
Rejection of claim 20 under 35 USC 112(b) has been withdrawn in response to amended claim submi8tted in 8/4/2021

Response to Arguments
Applicant’s arguments, filed 08/04/2021, with respect to claims 1, 11 and 18 stating:

Claim 1 has been amended to recite "sampling . . . a plurality of poses of the robot in a plurality of dimensions within a robotic workspace to generate one or more candidate configurations of an object within the robotic workspace." As agreed to during the Examiner interview, the cited references, solely and in combination, do not disclose, teach or suggest, "sampling . . . a plurality of poses of the robot in a plurality of dimensions within a robotic workspace to generate one or more candidate configurations of an object within the robotic workspace," as recited in amended claim 1”  have been fully considered and are persuasive.  

Goldberg teaches of sampling variations of poses of object and robot posture is adjusted for best success of manipulating the object. Therefore Goldberg fails to teach sampling poses of robot to adjust posture of object accordingly. 


No art was found in further search that teaches or suggests or renders obvious the above limitations in combination with the other elements of the claim specifically:
Sampling, by a processor, a plurality of poses of the robot in a plurality of dimensions within a robotic workspace to generate one or more candidate configurations of an object within the robotic workspace.

Therefore claim 1 is deemed novel. Claims 11 and 18 state substantially the same limitations as of claim 1, hence are also deemed allowable for similar reasons. Therefore rejections of claims 1, 11, 18 and their respective dependent claims has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kitiyama (US 20170043477) teaches or an object holding robot and object manipulating robot. Posture of object holding robot is adjusted in response to deviation of position of object (see [0045]).
Windprechtinger (US 20140143991) teaches of compensating a deflation of object relative to tool (see [0014]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-7122. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ARSLAN AZHAR/Examiner, Art Unit 3664  

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664